DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figs. 1-12 are very light making difficult to understand and too light to be reproduce to 2/3 of its sizes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 3 and 5 are objected to because of the following informalities for further clarification: 
The aqueous modified acid composition…”  Appropriate correction is required.

Claims 7, 8, 9, 10, 11, 12, 13, 14, 15 are objected to because of the following informalities for further clarification:  
The aqueous modified acid composition…”  Appropriate correction is required.


…” the aqueous modified acid composition…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 11-15 recites the limitation "the total composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 2014/02961132 A1) (“Reyes” herein) and in further view of Purdy et al. (CA 30046675 / US 2019/0345376 A1) (“Purdy” herein)

Claims 1 and 5
Reyes discloses an aqueous modified acid composition comprising:
 	- an acid;
 - a first component comprising: an amine and a carboxylic acid group;
- a second component comprising: an amine and a sulfonic acid group 1 wherein the second component is selected from the group consisting of: taurine; taurolidine; taurocholic acid; tauroselcholic acid; tauromustine; 5-Taurinomethyluridine and 5-taurinomethyl-2-thiouridine;  homotaurine (tramiprosate); acamprosate; and taurates.
 [0006; 0017; 0022-0026; 0028; 0049] 
When reading the preamble in the context of the entire claim, the recitation “aqueous” is not limiting because the body of the claim describes a complete invention Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Reyes however does not explicitly disclose wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5.
	Purdy teaches the above limitation (See paragraphs 0004,  0084, 0086, 0088→ Purdy teaches this limitation in that acidizing is achieved by pumping acid, predominantly hydrochloric acid, into the well to dissolve typically limestone, dolomite and calcite cement between the acid insoluble sediment grains of the reservoir rocks or to treat scale accumulation by providing a composition comprising a HCl and lysine mixture and water; injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; Lysine & hydrogen chloride are present in a molar ratio ranging from 1:3 to 1:12.5) for the purpose of allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0087]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reddy with the above limitation, as taught by Purdy, in order to  allow a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0017]

Claim 2
Reyes discloses the aqueous modified acid composition according to claim 1 wherein the acid is selected from the group consisting of: HCl; and amino acid: HCl acid blend. [0017; 0022-0026]

Claim 3
Reyes discloses an aqueous modified acid composition according to claim 1 wherein the first component is selected from the group consisting of: an amino acid; creatine; creatinine; zwitterionic compounds. [0017]

Claim 4
Reyes discloses the aqueous modified acid composition according to claim 1 wherein the acid is an amino acid: HCl acid blend selected from the group consisting of: lysine-HC1; glycine-HCl; alanine-HCl; methionine-HCl; histidine-HCl1; arginine-HCl; serine-HCl; proline-HCl; cysteine-HCl; threonine-  HCI; and selenocysteine-HCl. [0017; 0024]

Claim 7
Reyes discloses the composition according to claim 1, wherein the composition is stable at temperatures of up to at least 80°C. [0053]

Claim 8
Reyes discloses the composition according to claim 1, wherein the composition is stable at temperatures of up to at least 120°C. [0053]

Claim  9
Reyes discloses the composition according to claim 1, wherein the composition is stable at temperatures of up to at least 150°C. [0053]

Claim 10
Reyes discloses the composition according to claim 1, wherein the composition has a pH of no more than 1.5. [0020]

Claims 11 -12
Reyes discloses the composition according to claim 1, as best understood based on the indefiniteness above, except for the acid is present in an amount ranging from 5 to 40 wt% or 10 to 30 wt% of the total composition. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to have the acid is present in an amount ranging from 5 to 40 wt% or 10 to 30 wt% of the total composition, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 16
Reyes discloses the use of a composition according to claim 1.  Reyes however does not explicitly disclose for the dissolution of dolomite in a geological  formation. (Same as Claim 1)

Claim 17
Reyes discloses method to selectively dissolve dolomite over calcium carbonate rock, said method comprising the steps of:
 	- providing a rock formation;
 	- providing a composition comprising
 - an acid;
- a first component comprising: an amine and a carboxylic acid group;
- a second component comprising: an amine and a sulfonic acid group;
[0006; 0017; 0022-0026; 0028; 0049; 0053] 
 	Reyes however does not explicitly disclose providing a rock formation containing dolomite, wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5 and exposing the rock formation to said composition for a period of time sufficient to dissolve dolomite and create wormholes.
	Purdy teaches the above limitation (See paragraphs 0004,  0084, 0086, 0088→ Purdy teaches this limitation in that acidizing is achieved by pumping acid, predominantly hydrochloric acid, into the well to dissolve typically limestone, dolomite and calcite cement between the acid insoluble sediment grains of the reservoir rocks or to treat scale accumulation by providing a composition comprising a HCl and lysine mixture and water; injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; Lysine & hydrogen chloride are present in a molar ratio ranging from 1:3 to 1:12.5) for the purpose of allowing a 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reddy with the above limitation, as taught by Purdy, in order to  allow a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0017]

Claim 18
Reyes discloses a method of formation, said method comprising:
 - providing a composition comprising:
- an acid;
- a first component comprising: an amine and a carboxylic acid group;
- a second component comprising: an amine and a sulfonic acid group.  [0006; 0017; 0022-0026; 0028; 0049; 0053] 
Reyes however does not explicitly disclose acidizing or stimulating a hydrocarbon-containing dolomite,  wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5, injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; and allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation exposing the rock formation to said composition for a period of time sufficient to dissolve dolomite and create wormholes.
	Purdy teaches the above limitation (See paragraphs 0004,  0084, 0086, 0088→ Purdy teaches this limitation in that acidizing is achieved by pumping acid, predominantly hydrochloric acid, into the well to dissolve typically limestone, dolomite and calcite cement between the acid insoluble sediment grains of the reservoir rocks or to treat scale accumulation by providing a composition comprising a HCl and lysine mixture and water; injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; Lysine & hydrogen chloride are present in a molar ratio ranging from 1:3 to 1:12.5) for the purpose of allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0087]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reddy with the above limitation, as taught by Purdy, in order to  allow a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0017]

Claim 19
Reyes discloses a method of acidizing or stimulating, said method comprising:
- providing a composition comprising:
- an acid;
- a first component comprising: an amine and a carboxylic acid group;
- a second component comprising: an amine and a sulfonic acid group;
 [0006; 0017; 0022-0026; 0028; 0049; 0053] 
 a hydrocarbon-containing limestone formation, wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5, injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; and allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation exposing the rock formation to said composition for a period of time sufficient to dissolve dolomite and create wormholes.
	Purdy teaches the above limitation (See paragraphs 0004,  0084, 0086, 0088→ Purdy teaches this limitation in that acidizing is achieved by pumping acid, predominantly hydrochloric acid, into the well to dissolve typically limestone, dolomite and calcite cement between the acid insoluble sediment grains of the reservoir rocks or to treat scale accumulation by providing a composition comprising a HCl and lysine mixture and water; injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; Lysine & hydrogen chloride are present in a molar ratio ranging from 1:3 to 1:12.5) for the purpose of allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0087]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reddy with the above limitation, as taught by Purdy, in order to  allow a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0017]

Claim 20
Reyes discloses a method of creating wormholes in a hydrocarbon-containing formation, said method comprising:
 providing a composition comprising:
- an acid;
- a first component comprising: an amine and a carboxylic acid group;
- a second component comprising: an amine and a sulfonic acid group;
 [0006; 0017; 0022-0026; 0028; 0049; 0053] 
Reyes however does not explicitly disclose wherein said first component and said acid are present in a molar ratio ranging from 15 1:3 to 1:12.5;  injecting said composition downhole at a desired injection rate into said formation at a pressure below the fracture gradient level of the formation; and  allowing a sufficient period of time for the composition to contact said formation to create wormbholes in said formation; and wherein said injection rate is below the injection rate used with a conventional mineral acid.
	Purdy teaches the above limitation (See paragraph 0084, 0086, 0088→ Purdy teaches this limitation in that providing a composition comprising a HCl and lysine mixture and water; injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; Lysine & hydrogen chloride are present in a molar ratio ranging from 1:3 to 1:12.5) for the purpose of allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0087]


Claims 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al.,  Purdy and  n further view of Purdy et al. (CA 2985622 / US 2019/0144741 A1) (‘741 herein)

Claim 6
Reyes discloses the aqueous modified acid composition according to claim 1.  Reyes however does not explicitly disclose where the compound comprising an amine moiety and a sulfonic acid moiety is taurine.
	‘741 teaches the above limitation (See paragraphs 0043-0045→ ‘741 teaches this limitation in that  the additive is taurine, according to a preferred embodiment of the present invention, the additive contains both an amino functionality and an acid functionality,  the additive is present in a concentration ranging from 2 wt % to 25 wt % of the composition) for the purpose of having an additive adapted to provide an extended and linear buffering effect. [0002]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Reyes with the above 

Claims 13-15
 Reyes discloses the composition according to claim 1. Reyes however does not explicitly disclose, wherein the second component comprising: an amine and a sulfonic acid group is present in an amount ranging from 1 to 20 wt% of the total composition or 2 to 15 wt% of the total composition or 5 to 10 wt% of the total composition. (Same as Claim 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Notte et al. (US 2011/0124533 A1) Method of scale inhition teaches A method is disclosed to inhibit scale formation in aqueous systems whereby a threshold amount of a scale inhibiting agent, represented by an aminoacid alkylphosphonic acid, is added to the aqueous system. The aminoacid moiety can be represented by .alpha.-species or by species having, at least, two or more carbon atoms between the carboxylic moiety and the amine group, Recio (US 9,676,706 B2) Low pH metal-free preparation of aminated organic acid teaches Formula I compounds are useful as chelants and stabilizers of cations in aqueous media and the invention therefore provides a method for using the compounds in the treatment of subterranean formations, such as in acidizing operations, and Beuterbaugh et al. (US 10,344,564 B2) Methods and systems for wellbore remediation teaches Removing inorganic scale and other acid-soluble materials in the presence of a particulate pack can sometimes result in unwanted alterations to the particulate pack. Methods for removing inorganic scale can comprise: introducing a descaling agent comprising an N-(phosphonoalkyl)iminodiacetic acid or any salt thereof into a wellbore in fluid communication with a particulate pack, an inorganic scale being present in the wellbore or in the particulate pack; contacting the descaling agent with the particulate pack and the inorganic scale; and removing at least a portion of the inorganic scale using the N-(phosphonoalkyl)iminodiacetic acid or any salt thereof without substantially affecting the particulate pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/24/2021